United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-40203
                        Conference Calendar



RICHARD ZANE HILL,

                                    Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-02-CV-517
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Richard Zane Hill, Texas prisoner # 680838, appeals from the

district court’s dismissal of his 42 U.S.C. § 1983 complaint for

failure to state a claim.   Hill is seeking a mandatory-release

date and contends that he has adequately stated a violation of

his Eighth and Fourteenth Amendment rights.

     “[W]hen a state prisoner is challenging the very fact or

duration of his physical imprisonment, and the relief he seeks is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40203
                                 -2-

a determination that he is entitled to immediate release or a

speedier release from that imprisonment, his sole federal remedy

is a writ of habeas corpus.”    Preiser v. Rodriguez, 411 U.S. 475,

500 (1973).    Thus, Hill’s complaint did not state a cognizable

claim for relief under 42 U.S.C. § 1983.    See 28 U.S.C.

§ 1915A(b)(1); see also Berry v. Brady, 192 F.3d 504, 507 (5th

Cir. 1999).

     This appeal is without arguable merit and is frivolous.        See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).     Because

the appeal is frivolous, it is DISMISSED.    5TH CIR. R. 42.2.

     The district court’s dismissal and this court’s dismissal

count as two strikes for purposes of 28 U.S.C. § 1915(g).        See

generally Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.

1996).    Hill is WARNED that if he accumulates three strikes he

may not proceed in forma pauperis in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.     See 28

U.S.C. § 1915(g).

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) SANCTIONS WARNING

ISSUED.